UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. CV 18-857 MRW Date August 23, 2019
Title Walker v. City of Los Angeles
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE
1. Pursuant to Judge Wilner’s order during the deposition of Ms. Roman,

Ms. Henriks is ORDERED to show cause why she should not be sanctioned in the amount
of $100 for her conduct. [FRCP 30(d)(2), 28 U.S.C. §§ 636, 1927]

2. Specifically, Ms. Henriks will address whether and why she asked

Ms. Roman questions regarding the witness’s personal life after telling the Court and the
witness that she would not do so.

 

3. Ms. Henriks’s response to this OSC (not to exceed five pages) will be due by
August 30. In the alternative, she may file a brief statement of non-opposition and
promptly make payment to the Clerk of the Court.

R*E*

4. Separately, Ms. Henriks was able to complete her questioning of the witness
during the deposition. She does not seek to recall Ms. Roman for further testimony.
However, Ms. Henriks raised concerns about the conduct of Mr. Craigie (representing the
witness) and Ms. Collins (representing the LAPD defendants) during the deposition.

5. The behavior of the lawyers in this case is a matter of grave concern.
Ms. Henriks wanted an opportunity to review a transcript of the deposition before deciding
what to present to the Court. That’s fine. If, after looking at the transcript, either side
wishes to pursue relief for alleged discovery misconduct, the Court will accept a concise
motion (NTE ten pages) promptly filed after receiving the transcript. The Court relieves
the parties of the meet-and-confer and joint filing requirements under the Local Rules.

6. But not the fee shift provisions. Federal Rule of Civil Procedure 37(a)(5)
applies to any motion involving discovery misconduct. The Court ordinarily must award

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-857 MRW Date August 23, 2019

 

Title Walker v. City of Los Angeles

 

reasonable expenses (including attorney’s fees) against the losing party for such a motion.
This motion will be no different; Rule 37(a)(5) fees are in play here. Choose wisely, my
friends, as you decide whether to go down this road or not.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
